DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on June 9, 2022, the applicants have filed RCE.
3. In an amendment after final filed on May 5, 2022, the applicants have amended claims 1, 2, 20, 21 and 24.
3. Claims 1, 2, 6-13 and 20-24 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on May 5, 2022 have been fully considered but they are not persuasive regarding enablement rejection and Improper Markush Group rejection. The applicants have amended claims to overcome all other rejections. Regarding enablement rejection, the applicants argue that claims are amended to overcome this rejection. The examiner does not agree with these arguments. The applicants have not provided any prior art references showing well established utility of ACSS2 inhibitors for treating addiction, addiction-related disorders, PTSD, depression, schizophrenia, Tourette’s syndrome, obsessive compulsive disorder, anxiety disorders, panic disorders and phobias. Regarding Improper Markush Group rejection, it was clearly stated in the last office action that since prior art was found against compounds of formula (4), search will not be extended to any other formula including formula (1). The claims must be amended to read upon compounds of formula (4) and methods of treatment using these compounds.
Conclusion
5. Rejection of claims 1, 2, 6-7 and 10-13 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
6. The Improper Markush Group rejection of claims 1, 2, 6-7, 10-13, 20, 21 and 24 is maintained for the reasons of record.

                            NEW       GROUNDS       OF    REJECTION
Claim Rejections - 35 USC § 112
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. Claims 20, 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicants have amended independent claim 20 to exclude prior art compound by amending the value of variable R41 as C1-C3 alkyl and C5-C20 alkyl. This introduces new matter since this proviso was not present in the originally filed application and furthermore, specific species where R41 represents C4 alkyl in formula (4) is not present in the specification.

10. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. Claims 8-9 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "compounds of formula (2)" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "compounds of formula (3)" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "compounds of formula (2)" in claim 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 depends upon claim 25 which does not exist.
Claim 24 depends upon claim 20 and further defines compounds of formula (4). However, 9th compound disclosed in claim 24 does not read upon compounds of formula (4) and therefore, lacks antecedent basis.
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625